Appeal from order, as resettled, so far as it denies motion of the defendant-appellant to extend her time to answer the amended complaint until ten days after plaintiff shall have complied with the order of this court entered December 6, 1935 [246 App. Div. 693], which reversed an order denying said defendant’s motion to require plaintiff to give security for costs and granted said motion, or until ten days after said order denying extension of time to answer shall be vacated or reversed. Also appeal from order denying said defendant’s motion to resettle order of January 7, 1936, and granting leave to plaintiff to prosecute action as a poor person. Orders, so far as appealed from, unanimously affirmed, with twenty dollars costs and disbursements, with leave to the defendant-appellant to answer the amended complaint within five days after service of order with notice of entry, upon payment of said costs. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.